DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
It is noted by the Examiner that this Office Action is a First Action Final Rejection since the claim set of the instant application and the original claim set of earlier Application 15/052,298 filed February 24, 2016 are exactly the same.
Drawings
The drawings are objected to because:
Reference character “1122” are labeled as the inhalation valves when they are pointing to straps (Fig 11D; paragraph 0066).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Some reference characters do not come right after the feature/component they are supposed to be labeling, which causes confusion in the drawings regarding what feature/component is being referred to.  The following reference characters in the disclosure have these issues:
Reference characters “121”, “126”, “130” (paragraph 0050).
Reference characters “800”, “802”, “804”, “806” (paragraph 0063).
Reference characters “1110”, “1114”, “1116”, “1122”, “1124” (paragraph 0066).
Reference characters “1202”, “1208” (paragraph 0067).
Reference characters “1300”, “1304”, “1400” (paragraph 0068).
Appropriate correction is required.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
The phrase “Velcro” should be changed to --hook and loop-- since “Velcro” is a trademark which is used to identify a source of goods, not the goods themselves.  See MPEP 2173.05(u).Claim 12 is objected for being dependent on objected Claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a high surface area" (Line 2) in Claim 2 is a relative term which renders the claim indefinite.  The term "high surface area" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears the applicant is referring the size of the area of the hood covered by the air inlets.  However, the specification only describes the purpose of the high surface area being for air transfer (paragraph 0055, Line 10) which can be interpreted in multiple ways.  High surface area can refer to the surface area of the filter itself being the surface area encompassing the numerous pores and holes within the filter.  High surface area can also refer to the height of the surface area.  Therefore, the meaning of “high surface area” cannot be determined.  It is noted that “high surface area” is being interpreted as the surface area encompassing the numerous pores and holes within the filter for this examination.
Claim 4 recites the limitation “comprising at least two air inlets” (Lines 1-2).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say that the air inlet mentioned in Claim 1 can make up at least two air inlets.  However, the statement can imply either the air inlet in Claim 1 is made up of two air inlets or the two air inlets mentioned in Claim 4 are two new different air inlets, totaling the number of air inlets to three.  Therefore, the number of air inlets within the device cannot be determined.
Claim 13 states “said mask air outlet is permanently attached to said air outlet” (Lines 1-2).  This statement is indefinite because it contradicts Claim 1.  It appears the applicant was trying to claim an alternative embodiment of the invention where the mask air outlet and air outlet are “permanently attached” instead of being “detachable”.  However, since the mask air outlet and air outlet are recited as “detachable” in Claim 1, the mask air outlet and air outlet being “permanently attached” contradicts what was required in Claim 1 since “detachable” and “permanently attached” are mutually exclusive terms.  Therefore, whether or not the mask air outlet and air outlet are “detachable” cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick (US 6,701,925) in view of Fabin (US 2002/0092522).
Regarding Claim 1, Resnick discloses an unpowered respiratory protective headset for personal protective equipment (10, Fig 1), comprising: a respiratory mask (40, Fig 1), comprising: a flexible mask body (mask must be flexible to sealingly engage nose and mouth, Column 2, Lines 38-39 and 46-47) having an interface section (rim of 40, Figs 1 and 2) and defining a mask air inlet (opening of 60a and 60b, Fig 1) and a mask air outlet (opening of 70, Fig 1), said interface section being of a size, shape and material to form an air-tight seal around a nose and a mouth of a subject when worn (Column 2, Lines 46-47); an inhalation valve (60a and 60b, Fig 1) disposed in said mask air inlet (Fig 1; Column 6, Lines 5-7); and an exhalation valve (70, Fig 1) disposed in said mask air outlet (Fig 1; Column 6, Lines 5-7); and a hood (20 and 30, Fig 1) comprising a hood body (20, Fig 1) and a transparent face shield (30, Fig 1) attached to said hood body (Fig 1), said hood being of a size and shape to be worn entirely over and enclose said subject's head (Column 2, Lines 16-19) and said respiratory mask while said subject is wearing said respiratory mask within said hood (Column 2, Lines 16-19), wherein said hood defines an air inlet (170, Fig 6) and an air outlet (140, Fig 6) spaced apart from said air inlet (170 and 140 are spaced away, Fig 6), wherein said hood further comprises an inlet filter (50a and 50b, Fig 1) disposed in said air inlet (50a, 50b, and 170, Fig 6) and an outlet valve (80, Figs 1 and 6) disposed in said air outlet (aperture 140 must go around the baffling means 80 during dipping process, Column 6, Lines 57-58), wherein said air inlet, said mask air inlet, said mask air outlet and said air outlet are configured relative to each other (all air inlets and outlets on the device are configured relative to each other, Figs 1 and 6) to direct air flow across an inner surface of said transparent face shield (draw air into the hood 20, Column 5, Lines 64-67; Column 6, Lines 1-7) to prevent or reduce fogging of said transparent face shield during inhalation and exhalation by said subject when said unpowered respiratory protective headset is worn (Column 3, Lines 7-10).
Resnick fails to disclose said mask air outlet is attachable to and detachable from said air outlet.
However, Fabin, of the same field of endeavor, teaches a modular respirator (paragraph 0021, Lines 1-4) including a mask air outlet (132, Fig 5) being attachable to and detachable to (paragraph 0035, Lines 1-5) an air outlet (120 and 122, Fig 5) to provide the user with the ability to change respirator to the user's particular needs, to realize both economies and conveniences, and to replace components as needed and desired (paragraph 0011, Lines 14-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the mask air outlet to be detachable from the air outlet, as taught by Fabin, on Resnick’s device in order to provide the user with the ability to change respirator to the user's particular needs, to realize both economies and conveniences, and to replace components as needed and desired (Fabin: paragraph 0011, Lines 14-18).
Regarding Claim 2, Resnick-Fabin combination device teaches said air inlet has an inlet filter (Resnick: 50a and 50b, Fig 1) with a high surface area (air filters inherently have high surface areas encompassing the many pores and holes within the filter in order to filter out the air properly and efficiently) further comprising a multilayer configuration (Resnick: 50a-b and 200, Fig 7) of a filter material (Resnick: 50a-b, Fig 7) and an impermeable material (Resnick: 200 is a coupling part that is impervious to fluid flow, Column 2, Lines 54-57).
Regarding Claim 6, Resnick-Fabin combination device fails to teach wherein said transparent face shield is of dimensions and shape to allow for at least a 120 degree range of view.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the transparent face shield to allow for at least the 120 degree range of view, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Resnick-Fabin combination device teaches said inhalation valve comprises a one-way valve (Resnick: Column 6, Lines 5-7) configured to direct air to flow into an interior space of said respiratory mask (Resnick: Column 6, Lines 5-7).
Regarding Claim 8, Resnick-Fabin combination device teaches said one-way valve comprises a multilayer configuration (Resnick: 50a-b and 200, Fig 7) of a filter material (Resnick: 50a-b, Fig 7) and an impermeable material (Resnick: 200 is a coupling part that is impervious to fluid flow, Column 2, Lines 54-57).
Regarding Claim 9, Resnick-Fabin combination device teaches said exhalation valve comprises a check valve (Resnick: Column 6, Lines 5-7) configured to direct air to flow out from an interior space of said respiratory mask (Resnick: Column 6, Lines 5-7).
Regarding Claim 11, Resnick-Fabin combination device teaches said mask air outlet is attachable to and detachable from said air outlet by at least one of an interlocking system (Fabin: notches and threads on 120 and 132, Fig 5), and wherein said interlocking system are configured to create a protected respiratory pathway between said respiratory mask and said hood (The interlocking system must create a protected respiratory pathway that provides clean air to the user.  Otherwise, the utility of the invention would not work.  Fabin: paragraph 0002).
Regarding Claim 14, Resnick-Fabin combination device teaches at least a portion of said flexible mask body comprises one or more filter layers (Resnick: portion of flexible mask body connected to filters: 210, 40, and 50a-b, Fig 7).
Regarding Claim 19, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin further teaches a personal protective whole-body suit (Fabin: full body respirator suit, paragraph 0024), comprising: a body portion (Fabin: full body respirator suit, paragraph 0024); and an unpowered respiratory protective headset connectable (Fabin: full body respirator suit with a full facepiece seal, paragraph 0024; 122 and 120 seal on to hood 128, Fig 5) to said body portion to prevent infectious agents or contaminated air from entering there between (this is the intended purpose of a full body respirator suit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the unpowered respiratory protective headset to a protective whole-body suit to provide protection from hazards and contaminated air for the entire body.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Grove et al. (US 7,028,688).
Regarding Claim 3, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device fails to teach said air inlet being disposed on a region corresponding to a top region of said hood.
However, Grove, of the same field of endeavor, teaches a chemical-biological protective mask (100, Fig 1) including an air inlet (50 and 54, Fig 3) being disposed on a region corresponding to a top region (50 and 54 are bringing air into the hood, Fig 3) of a hood (20, Fig 1) to facilitate breathing, improve center of gravity, and connect the air inlets together to enter the hood (Column 2, Lines 64-67; Column 3, Lines 1-7; Column 6, Lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the air inlet disposed on the top region of the hood of Resnick-Fabin combination, as taught by Grove, in order to facilitate breathing, improve center of gravity, and connect the air inlets together to enter the hood (Grove: Column 2, Lines 64-67; Column 3, Lines 1-7; Column 6, Lines 3-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Haughey (US 5,140,980).
Regarding Claim 4, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device fails to teach at least two air inlets defined by said hood, wherein said at least two air inlets are disposed on regions corresponding to ear regions of said subject when in use.
However, Haughey, of the same field of endeavor, teaches a hood mask (10, Fig 2) including at least two air inlets (20, Fig 2) defined by said hood, wherein said at least two air inlets are disposed on regions corresponding to ear regions (20, Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place two air inlets disposed on regions corresponding to ear regions of the hood of Resnick-Fabin combination, as taught by Haughey, because the ear regions are known regions on a hood mask to place air inlets.  It is noted that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It is also noted that the location of the air inlet on the hood does not affect the function of the air inlet of allowing air to enter the hood.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Gardner (US 6,158,429).
Regarding Claim 5, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device fails to teach a water resistant flap disposed over said air inlet.
	However, Gardner, of the same field of endeavor, teaches a hooded respirator assembly (10, Fig 2) including a water resistant flap (11, Fig 8; Column 3, Lines 11-16) disposed over said air inlet (11 can be folded upwards to dispose it over air inlet 12, Fig 8) to keep water from entering through the hood and increase comfortability (Column 3, Lines 11-16; Lines 35-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a water resistant flap on the hood of Resnick-Fabin combination, as taught by Gardner, to keep water from entering through the hood and increase comfortability (Gardner: Column 3, Lines 11-16; Lines 35-39).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Danford (US 2016/0129287).
Regarding Claim 10, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device also teaches the respiratory mask and hood being worn by firefighters, military personnel, and industrial workers to complete their mission or task in a contaminated environment with harmful or irritating gases and substances such as chemical agents, smoke, and dust (Resnick: Column 1, Lines 6-11 and Lines 29-31; Fabin: paragraph 0002).  The respiratory mask and hood can be worn in an outdoor setting that is contaminated with smoke and dust such as a forest fire or the like.  Resnick-Fabin combination device fails to teach said check valve comprises a multilayer configuration of a filter material and an impermeable material.
However, Danford, of the same field of endeavor, teaches a mask (10, Fig 1) including a check valve (54 and 56, Fig 1) comprising a multilayer configuration (Fig 4) of a filter material (110, Fig 4; paragraph 0022, Lines 9-18) and an impermeable material (104, Fig 4; paragraph 0022, Lines 9-18) to obscure the user’s presence from animals that may interfere with an activity being engaged (paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a multilayer configuration with the filter material and impermeable material to the mask air outlet of Resnick-Fabin combination, as taught by Danford, in order to obscure the user’s presence from animals that may interfere with an activity being engaged (Danford: paragraph 0002).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Anthony (US 2012/0055485) and Reischel et al. (US 5,924,420).
Regarding Claim 12, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device fails to teach said interlocking system is a clipping mechanism comprising: a disk disposed onto said air mask outlet; and a receiving end for said disk disposed onto said transparent face shield, wherein said receiving end is configured to allow said disk to slide into said receiving end when attaching said respiratory mask to said hood and to slide out from said receiving end when removing said respiratory mask from said hood.
However, Anthony, reasonably pertinent to the particular problem of connecting the respiratory mask to the hood, teaches a support (apparatus of Fig 9D) including an interlocking system being a clipping mechanism (Fig 9D) comprising: a disk (28, Fig 9D) disposed onto an air mask outlet (82, Fig 9D); and a receiving end (opening of 10, Fig 9D; 12, Fig 3) for said disk disposed onto a nose mask (10, Fig 9D), wherein said receiving end is configured to allow said disk to slide into (paragraph 0140, Lines 15-23) said receiving end when attaching a coupling (20b, Fig 9D) to said nose mask and to slide out from (paragraph 0140, Lines 15-23) said receiving end when removing said coupling from said nose mask to mitigate frictional abrasive or indent effects the mask may impose during wearing, allow for replacement after sufficient wear and tear, reduce buildup of dust and allergens, and prolong lifespan of mask (paragraph 0124, Lines 1-9).  It is noted that the coupling is analogous to the hood and the nose mask is analogous to the respiratory mask.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the clipping mechanism, as taught by Anthony, used for the hood and respiratory mask of Resnick-Fabin combination in order to mitigate frictional abrasive or indent effects the mask may impose during wearing, allow for replacement after sufficient wear and tear, reduce buildup of dust and allergens, and prolong lifespan of mask (Anthony: paragraph 0124, Lines 1-9).
Resnick-Fabin-Anthony combination device fails to teach a receiving end for said disk disposed onto said transparent face shield.
However, Reischel, of the same field of endeavor, teaches a respirator mask (10, Fig 1) including a receiving end (18, Fig 3; exhalation port 18 receives a nose cup 40, center adapter 30, and a center adapter base 34 for receiving an exhalation valve 38, Column 3, Lines 54-65) disposed onto a transparent face shield (15, Fig 3) to provide greater visibility and minimize obstructions (Column 1, Lines 25-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the transparent face shield of Resnick-Fabin-Anthony combination downwards to encompass the receiving end, as taught by Reischel, to allow the receiving end of Resnick-Fabin-Anthony combination to be disposed onto said transparent face shield since extending the transparent face shield provides greater visibility and minimize obstructions (Reischel: Column 1, Lines 25-28).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Anders et al. (US 2006/0254592).
Regarding Claim 15, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device fails to teach at least a portion of said flexible mask body is transparent.
However, Anders, of the same field of endeavor, teaches a respiratory mask (100, Fig 1) including at least a portion of said flexible mask body being transparent (flexible mask and choices of different colors and appearances, paragraph 0019; paragraph 0033) where a transparent mask provides a stylish and visually appealing mask to a particular user (paragraph 0033, Lines 7-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible mask body of Resnick-Fabin combination to be transparent, as taught by Anders, where a transparent mask provides a stylish and visually appealing mask to a particular user (Anders: paragraph 0033, Lines 7-10).

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Muller et al. (US 2012/0298104).
Regarding Claims 16 and 17, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device fails to teach a plurality of straps, said plurality of straps each comprising a first end point and a second end point, wherein said first end point is attached to said flexible mask body at a first attachment point and wherein said second end point is attached to said flexible mask body at a second attachment point.  Resnick-Fabin combination device further fails to teach wherein said second end point is attached to an interior surface of said hood body at a second attachment point.
However, Muller, of the same field of endeavor, teaches a device for respiration (apparatus of Fig 1) including a plurality of straps (9 and 10, Fig 1), said plurality of straps each comprising a first end point (end of strap 9 closest to mask 4, Fig 1) and a second end point (end of strap 10 closest to mask 4, Fig 1), wherein said first end point is attached to a flexible mask body (4, Fig 1) at a first attachment point (end of strap 9 is attached to mask 4, Fig 1) and wherein said second end point is attached to a flexible mask body at a second attachment point (end of strap 10 is attached to mask 4, Fig 1) to avoid the development of pressure points on the mask user's face and avoid adjustment of strap to achieve a secure fit (paragraph 0003, Lines 15-19; paragraph 0011, Lines 5-9).  
Muller further teaches a plurality of straps (6, 9, and 10, Fig 1), said plurality of straps each comprising a first end point (end of straps 9 and 10 closest to mask 4, Fig 1) and a second end point (end point of 16, Fig 5), wherein said first end point is attached to said flexible mask body (4, Fig 1) at a first attachment point (ends of strap 9 and 10 are attached to mask 4, Fig 1) and wherein said second end point is attached to said flexible mask body at a second attachment point (16 is where strap 6 and hood 2 attach to each other, Fig 5; paragraph 0007) to avoid the development of pressure points on the mask user's face and avoid adjustment of strap to achieve a secure fit (paragraph 0003, Lines 15-19; paragraph 0011, Lines 5-9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of straps attached to the flexible mask body and to the hood of Resnick-Fabin combination, as taught by Muller, in order to avoid the development of pressure points on the mask user's face and avoid adjustment of strap to achieve a secure fit (Muller: paragraph 0003, Lines 15-19; paragraph 0011, Lines 5-9).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Fabin as applied to Claim 1 above, and in further view of Teetzel (US 2016/0008640).
Regarding Claim 18, Resnick-Fabin combination device teaches the claimed invention of Claim 1.  Resnick-Fabin combination device fails to teach a circumferential shroud attached to at least a portion of a lower edge of said flexible mask body, and wherein said circumferential shroud prevents air from entering said unpowered respiratory protective headset from a base of said unpowered respiratory protective headset.
	However, Teetzel, of the same field of endeavor, teaches a respirator system (100, Fig 1) including a circumferential shroud (160, Fig 5) attached to (paragraph 0034, Lines 1-3) at least a portion of a lower edge (140 and 202, Fig 6) of a flexible mask body (140 and 202, Fig 6), and wherein said circumferential shroud prevents air from entering (fluid tight seal between neck and protective outer garment, paragraph 0034) a unpowered respiratory protective headset (142, Fig 5) from a base of said unpowered respiratory protective headset (fluid tight seal between neck and protective outer garment, paragraph 0034) to prevent or minimize ambient air from entering interior of respiratory protective headset (paragraph 0003, Lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the circumferential shroud to the flexible mask body of Resnick-Fabin combination, as taught by Teetzel, in order to prevent or minimize ambient air from entering interior of respiratory protective headset (Teetzel: paragraph 0003, Lines 13-16).
Conclusion
This is a Continuation of applicant's earlier Application No. 15/052,298.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785